—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of burglary in the third degree (Penal Law § 140.20), criminal mischief in the third degree (Penal Law *1065§ 145.05) and grand larceny in the fourth degree (Penal Law § 155.30 [1]). The conviction arises from, a break-in at a seafood store in the Town of Murray and the theft of a quantity of food items therefrom. At trial, codefendant and a woman who drove with defendant and codefendant to the store testified for the People. County Court charged the jury that codefendant and the woman were accomplices as a matter of law. An independent witness who observed the break-in testified and gave a description of a truck that was parked in the store lot. A deputy sheriff testified that, shortly after the break-in, he observed defendant and the accomplices standing next to a pickup truck matching the description given by the witness; food items were in plain view in the back of the truck. That evidence sufficiently connected defendant with the crimes to satisfy the corroboration requirement of CPL 60.22 (1) (see, People v Cousins, 221 AD2d 923, 925, lv denied 87 NY2d 1018, 88 NY2d 965).
There is no merit to the contention that defendant was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). “ ‘[A] simple disagreement with strategies, tactics or the scope of possible cross-examination, weighed long after the trial, does not suffice’ to satisfy defendant’s burden of establishing ineffective assistance of counsel” (People v Brandon, 237 AD2d 980, quoting People v Flores, 84 NY2d 184, 187). (Appeal from Judgment of Orleans County Court, Punch, J.—Burglary, 3rd Degree.) Present—Green, J. P., Pine, Wisner, Callahan and Fallon, JJ.